The Malawi delegation is
pleased to join other delegations in congratulating you, Mr.
President, on your election to preside over the business of
the General Assembly at its forty-eighth session. Guyana is
a sister country which is held in high regard and admiration
by Malawi. You are an illustrious son of Guyana and are
highly qualified and fully prepared to lead and manage the
enormous tasks which must be accomplished at this session
of the General Assembly. My delegation wishes your
presidency great success.
At its forty-seventh session the General Assembly
considered important and, in some cases, intractable issues.
This would not have been possible were it not for the
painstaking patience, efficiency and diplomatic skills of its
President, Mr. Stoyan Ganev, a distinguished international
jurist and former Foreign Minister of Bulgaria. The Malawi
delegation congratulates him on a job well done.
My delegation wishes to express its profound sorrow
for the considerable suffering, loss of life and destruction of
property caused by the earthquake which occurred on 29
September 1993 in the Indian state of Maharashtra. The
heartfelt and sincere condolences of the Government and the
people of Malawi unreservedly go to the Government and
the people of India as they struggle to alleviate the painful
after-effects of this tragedy.
We are thankful to God for giving Malawi good rains
in the season just ended. The drought experienced in the
last two seasons was severe and devastating in its effects.
All of southern Africa suffered terribly from this scourge.
Malawi’s economy was seriously affected by the drought,
beginning in February 1992. In 1991 economic growth was
7.8 per cent in real gross domestic product. It declined in
real terms by 7.9 per cent during 1992, which represented a
precipitous fall in real income for the people. The volume
of maize, our staple food, was only 600,000 tonnes in 1992,
down from the 1991 production level of 1.6 million tonnes.
In 1993 Malawi had a good harvest of close to 2 million
tonnes of maize. However, complete recovery from the
drought will take some time.
My delegation would like to take this opportunity, on
behalf of my Government and the people of Malawi, to
thank the United Nations system and, in particular, the
Department of Humanitarian Affairs, which were the major
catalysts in the United Nations -southern African
Development Community drought relief programme. We
also thank the bilateral donors and the non-governmental
organizations which, together, saved the day for Malawi and
the whole southern African region with massive imports of
food, medicines and other humanitarian assistance supplies.
However, the Malawi economy continues to be confronted
by a major balance-of-payments deficit problem arising from
the large volume of maize imports during the drought.
Malawi has been hosting a large number of refugees
from Mozambique, who started entering Malawi in large
numbers in 1986, and by 1992 the refugee population in the
country had soared to about 1.5 million people. The Office
of the United Nations High Commissioner for Refugees, the
World Food Programme, non-governmental organizations
and many other interested parties that have throughout been
intimately involved in this humanitarian task will agree that,
despite the severe adverse impact of hosting such a large
number of people, Malawi is managing one of the most
successful refugee programmes in the world, thanks to the
prevailing peace, which is due to stable political leadership,
good and reliable security structures and a fairly efficient
administration.
Mr. Martini Herrera (Guatemala), Vice-President,
took the Chair.
The problem of the Mozambican refugees in Malawi,
which was a consequence of the civil war between the
Government of Mozambique and RENAMO, will come to an
end as all protocols of the Rome General Peace Accord are
implemented in full. Malawi, which was represented at the
historic signing of the Peace Accord on 4 October 1992,
commends President Chissano of the Republic of
Mozambique and Mr. Dhlakama, President of RENAMO, for
signing the Peace Accord. We strongly encourage them to
continue to work closely together and with the United
Nations to ensure that peace and political stability are firmly
established in Mozambique. This is a prerequisite for the
reconstruction of that great and beautiful country to
commence and for progress to be realized in all areas of
development. My delegation is therefore fully supportive of
Security Council resolution 863 (1993) and calls on all the
parties to implement it speedily.
The Government and people of Malawi wish to see the
uninterrupted repatriation of their brothers and sisters to their
homes in Mozambique in safety and security. We therefore
call for the specific prioritization of the de-mining
programme, the demobilization of the armed forces and their
18 General Assembly - Forty-eighth session
placement in the designated assembly areas, and the
finalization of discussions on the draft electoral law. The
people of Mozambique demand this, and it is also in the
vital interests of Malawi, which has suffered tremendously
from the adverse impact of the 16-year civil war in
Mozambique.
My delegation wishes to stress that the cost of hosting
over 1 million refugees not only is very high but, for
Malawi, has reached a crisis point. This cost is paid in the
displacement of Malawians from agricultural land; in
over-grazing, deforestation and environmental degradation;
in tremendous pressures and strain on the Government
administrative infrastructure, budgetary and human resources;
and, not least, in the strain on the socio-economic
infrastructure such as schools, hospitals, roads, bridges and
water supplies. My delegation is taking this opportunity to
appeal to the donor community for assistance in all these
areas, which are crucial for the country’s sustainable
development.
The General Peace Accord in Mozambique is close to
the heart of Malawi. I therefore wish to reiterate that
Malawi will continue to collaborate with Mozambique
closely - at the bilateral level, between the Governments of
the two sister countries; through the Tripartite Commission,
whose members are Malawi, the Office of the United
Nations High Commissioner for Refugees (UNHCR) and
Mozambique; and through the Malawi-Mozambique Security
Commission - until the peace process has been consolidated.
Peace and the return of normal life in Mozambique will
guarantee Malawi the use of its traditional, and shortest,
routes to the sea via the ports of Nacala and Beira. The
reopening and full use of these ports will represent
considerable savings through highly reduced transport costs
and in limited foreign exchange resources.
My country undertook the most historic event since
independence by holding, on 14 June 1993, the national
referendum which was initiated by our President, His
Excellency Ngwazi Kamuzu Banda in order to give the
people of Malawi the opportunity to choose between a
one-party and multi-party system of government. My
delegation is pleased to report to this Assembly that by all
accounts, including those of the United Nations, it was a
peaceful, free and fair exercise. Sixty-three per cent of the
population voted for a multi-party system of government.
Their decision was respected and accepted by my President
in a landmark statement on 17 June 1993, which included an
announcement of his intention to amend the Constitution to
allow for the formation of political parties, to call for a
general election in a year’s time and to declare a general
amnesty to enable political exiles to return home and
participate in the political process.
My delegation takes this opportunity to convey to the
Secretary-General, Mr. Boutros Boutros-Ghali, the gratitude
of my Government and the people of Malawi for the
assistance the United Nations system provided in making the
national referendum exercise a resounding success.
Intergovernmental organizations such as the European
Community and other bilateral donors also provided Malawi
with invaluable assistance during this period. My
Government is most grateful to all of them. What has
happened in Malawi demonstrates beyond question the
repeatedly stated commitment of my President and his
Government to peaceful reforms, good governance, human
rights and democratization. Those who did not believe in
the seriousness of this commitment have been proved totally
wrong.
For the last 29 years of its independence, Malawi has
been preoccupied with socio-economic development, which
is rural-based in its reality, as a matter of sustained and
deliberate Government policy. The country had no other
choice because it is completely agricultural, with a large
small-holder agriculture component as its backbone. The
political leadership consistently and untiringly preached the
doctrine of respect for the land and farming to the ordinary
people in the villages throughout the country. This has paid
off in the disciplined commitment the Malawi people have
to farming. As a consequence, over the years a large
proportion of donor financing has focused on the agricultural
sector.
Allow me to take this opportunity to thank, on behalf
of my Government, all the multilateral donors - the Bretton
Woods institutions and the African Development Bank,
among others - and the bilateral cooperating partners for the
unremitting assistance they have given Malawi, enabling it
to implement successfully its agricultural programmes and
projects over these past years. Without this assistance, it
would not have been possible to achieve the sense of
discipline and respect for farming that is now consolidated
in the people of Malawi, which confirms a vision that the
Malawi leadership has carried out with practical zeal and
tenacity.
Regrettably, in the very recent past, Malawi’s modest
achievements in the agricultural sector and the economy in
general have had to go through severe and unpalatable
shocks well beyond the Government’s control, such as the
drought and refugee problems. But, more than that, the
economy has had to cope in the past year with the sudden
Forty-eighth session - 12 October l993 19
suspension of donor assistance by the Government’s
developed partners. Consequently, the country’s balance-of-
payments financing requirements were badly affected and
this disproportionately imposed considerable negative results
on the economy’s performance. For example, private-sector
firms performed far below capacity and the financing of
almost all agreed development projects stopped suddenly and
completely. Malawi is small, poor and landlocked. It is
also in the category of least developed countries, with a
population of only about 9 million. Malawi could therefore
hardly sustain or cushion this kind of massive damage to its
economy. Its external debt burden soared, its terms of trade
deteriorated badly and the livelihood of the ordinary men,
women and children in the villages was badly affected.
The issues of human rights, good governance and other
conditionalities that were behind these actions by the donor
community have now, I am happy to say, been dealt with
decisively, each one in an irreversible manner and, where
applicable, by Act of Parliament. For example, due process
of law is firmly established and in practice in Malawi.
There are no political detainees in any of its prisons. The
International Committee of the Red Cross is workinq closely
with the Government, and has already visited all prisons and
made recommendations for improvements where this has
been found to be necessary. There is freedom of expression
in the country. As I speak, over 20 newspapers and
magazines are in circulation. So far, six political parties
have registered and are bracing themselves for the
forthcoming general election.
At present the Malawi Congress Party, which is
continuing to rule the country until the people elect a new
government, has, together with other political parties in the
country, established the National Consultative Council and
the National Executive Committee, which have clearly
defined powers to oversee the transitional process in the run-
up to the general election. Each of the political parties,
including the Malawi Congress Party, has equal
representation on the National Consultative Council and the
National Executive Committee. Those institutions ensure
and guarantee that there is dialogue between and among
Malawians, who discuss and resolve whatever differences
may exist on the issues affecting the transition. Those
institutions replace the President’s Committee on Dialogue
and the Public Affairs Committee, which were established
immediately after the referendum and, in addition, are
designed to work closely with the Government and the
National Parliament. The United Nations, particularly
through its Electoral Assistance Unit in the Secretariat here
in New York and through the Centre for Human Rights in
Geneva, has been a catalyst in this whole transitional
process. My Government is therefore most encouraged,
being convinced that the peace and stability that have existed
since the holding of the national referendum will continue
until and after the forthcoming general election, which is
expected to take place some time in May 1994.
These positive and irreversible developments I have
described give my Government the confidence that all its
bilateral- development partners and its major multilateral
donors will fully resume development assistance flows and
balance-of-payments support to Malawi. This, we hope, will
be done without further delays, in the interests of reviving
the economy quickly and reducing the severe damage it has
sustained and the unnecessary continued suffering of its
people.
The Malawi delegation is grateful to the United Nations
Development Programme (UNDP), in particular, because it
was the first to confirm, in a report to its Governing Council
at its fortieth session, in June, that there existed in Malawi
an enabling political, economic and social environment to
implement its Fifth Country Programme. The Malawi
Government has no need to prove its abiding commitment to
development. Allow me, therefore, to take this opportunity
to appeal to the donor community not to reduce its pledges
of funding to the UNDP. To do so would have catastrophic
effects on the whole democratization process, on the ongoing
field programmes and projects and also on the successful
projects being implemented under the Fifth Country
Programme.
At this juncture the Malawi delegation wishes to
reaffirm its unwavering support of the recently adopted
Tokyo Declaration on African Development, which
represents the first concrete action and commitment of the
United Nations New Agenda for the Development of Africa
in the 1990s. Malawi, a least-developed country, would also
like to take this opportunity to lend its unwavering support
to the Programme of Action for Least-Developed Countries,
which found its expression in the Declaration issued by the
Ministers of Foreign Affairs of least-developed countries
when they met here in New York on 30 September 1993,
and to the Declaration of the Ministers of Foreign Affairs of
the Group of 77 that was adopted on 5 October 1993. We
hope that the donor community will respond positively and
act accordingly on these specific problems affecting the
developing countries. Their decisive resolutions are pivotal
to the role of the United Nations in development and integral
to the call issued in General Assembly resolution 47/181 for
the Secretary-General to prepare a comprehensive report on
an agenda for development and for the Assembly to discuss
it in its preliminary form at this current session.
20 General Assembly - Forty-eighth session
Malawi is not oblivious of the wider political
atmosphere that is affecting international relations and
causing serious problems with regard to peace and security.
The desperate situation and horrendous scenes of the civil
war in Bosnia and Herzegovina represent one such example.
It is the strong conviction of the Malawi Government that
peace is the only answer to the unending violence we are
witnessing in the Balkans. There is an extremely urgent
need to end the suffering of the people there - innocent men,
women and children. My delegation strongly supports all
efforts of the United Nations and the European Community,
and those of other parties, to resolve the problem through the
ongoing negotiations in Geneva and elsewhere. The problem
is a human catastrophe, notwithstanding its tragic, historical
roots.
With regard to Somalia, my Government is of the view
that the Somalis should resolve their problems themselves.
However, the prerequisite for realizing that objective is to
establish and consolidate peace throughout Somalia and to
help create processes that will make it possible for the
country to reaffirm its sovereignty. Tremendous
humanitarian-assistance achievements have already been
made to alleviate the plight of the Somali people, who are
suffering from hunger, starvation and death in the midst of
mayhem, anarchy and the complete collapse of civil
authority. The United Nations and the international
community, through the contributions of selfless non-
governmental organizations and all nations - particularly the
United States, which has contributed troops under the United
Nations flag - deserve to be thanked for bringing Somalia
back to life. In the view of my delegation, it is imperative
that the United Nations and the international community be
allowed to complete this wholesome task by establishing
conditions for peace and civil authority based clearly on the
Addis Ababa agreements of 27 March 1993. The Malawi
delegation fully supports the present United Nations role in
Somalia.
Similarly, it is the strong conviction of my Government
that the present situation in Angola calls for strong and
dramatic action by the international community. The United
Nations has been selfless in what it has done in Angola,
where the untold suffering of women, children and the
elderly goes on unabated and is indeed completely
inexplicable and totally unnecessary. The Malawi delegation
calls upon the Organization of African Unity, the United
Nations and the signatory Powers to the Bicesse Peace
Accords to compel the UNITA leadership to come to the
negotiating table with the Angola Government to establish
peace, security and stability in the country. My Government
fully supports Security Council resolution 864 (1993), which
has now been put into effect. Dr. Savimbi and the UNITA
leadership must not ignore international concerns and the
content of that resolution. They must honour and respect the
results of the United Nations-supervised general election,
which by all accounts was free and fair.
With regard to the situation in South Africa, the Malawi
delegation wishes to put on record its complete support for
the historic agreement by the Multi-Party Negotiating
Council in Johannesburg, whose successfully negotiated
transitional institutions have now been enacted into law by
the parliament in Cape Town. Those institutions are
designed to oversee and control the influential factors in the
run-up to the general election on 27 April 1994. I refer in
particular to the Transitional Executive Council and to the
Independent Broadcasting Authority, the Independent Media
Commission and the Independent Electoral Commission.
My delegation takes this opportunity, on behalf of the
Malawi Government, to congratulate all the parties on the
Negotiating Council and, in particular, the African National
Congress and Mr. Nelson Mandela, its President, and the
President of South Africa, Mr. Frederick de Klerk and his
National Party. It has been a very long haul to reach this
historic stage, and the imperative is therefore clear, namely,
that all possible assistance by the United Nations, the
Organization of African Unity, the European Community,
the Commonwealth Secretariat and friendly Governments
and people of good will must now be intensified in order to
remove all forms of violence, ensure that the general election
takes place on 27 April 1994 and that a non-racial,
democratic government is installed in South Africa, based on
the will of the majority of its people.
My delegation welcomes the historic agreement on
mutual recognition between Israel and the Palestine
Liberation Organization (PLO) which was signed on 13
September 1993 in Washington, D.C. It provides a
framework for lasting peace in the Middle East, and in the
view of the Malawi delegation, it deserves all the support it
can receive from all well-disposed sources. History dictates
that this should be so. This agreement is a prerequisite to
international peace, security and political stability beyond the
Middle East.
The PLO/Israel peace agreement is yet another
demonstration of the dramatic changes in international
relations that have taken place in the last three to four years,
following the collapse of communism and the end of the
cold war. It is in this context, that my Government is
optimistic that the still unresolved major international
political issues will be similarly dealt with, issues such as
Forty-eighth session - 12 October l993 21
the problem of North and South Korea and that of the
People’s Republic of China and the Republic of China on
Taiwan. In the view of the Malawi delegation, the time has
now come for serious consideration to be given to the
eligibility of the Republic of China on Taiwan to become a
Member of the United Nations. We cannot talk about
human rights and the universality of the United Nations
while in the same breath ignoring the existence of over 20
million people in the Republic of China on Taiwan.
Finally, allow me to make observations on two
pertinent issues. First, my delegation welcomes the recent
pronouncement by the United States delegation on
supporting the membership of Japan and Germany in the
Security Council. This announcement is definite recognition
that the time has come for representation in the Security
Council to reflect the changed international political scene
and reality as well as geographical balance. The Security
Council must not only be transparent in its decision-making;
it is a political necessity that it also reflect what the world
is today, and not what it was 48 years ago. There is no
other organ in the United Nations today which makes such
momentous decisions affecting international peace and
security. My delegation is therefore strongly of the view
that Africa equally deserves to have a permanent seat or
equal and balanced representation of some kind, in the
Council. The Malawi delegation looks forward to the
expected deliberations on this issue, which will inevitably go
beyond the life of the forty-eighth session of the General
Assembly.
Representation on governing councils of the respective
United Nations agencies and bodies is another important
subject before the General Assembly at this session, in the
context of the reform, restructuring and revitalization of the
United Nations in all its aspects. My delegation supports a
negotiated approach to the points of disagreement between
the developing countries and their partners in development
as a whole. The only way forward is for the two groups to
work together and arrive at a consensus by the end of
November 1994. My delegation will support the view taken
by the Group of 77 on this issue, when it comes to a
conclusion in due course.
I wish you, Sir, and the Assembly fruitful deliberations.
